Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 1 of 14   PageID #: 2728
                                                                                   1



       1                       UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE
       2

       3

       4     UNITED STATES OF AMERICA          )
                                               )
       5                                       )       CRIMINAL ACTION
                      vs.                      )
       6                                       )          Docket No.
                                               )       1:14-cr-00129-JAW
       7     SIDNEY P. KILMARTIN               )
                                               )      TELEPHONE CONFERENCE
       8                     Defendant.        )

       9

      10

      11                         TRANSCRIPT OF PROCEEDINGS

      12         Pursuant to notice, the above-entitled matter came on

      13   for TELEPHONE CONFERENCE before the HONORABLE JOHN A.

      14   WOODCOCK, JR., District Judge, in the United States

      15   District Court, Bangor, Maine, on the 1st day of March, 2016,

      16   at 3:28 p.m.

      17

      18   APPEARANCES:

      19   For the Government:                        Halsey B. Frank, Esquire

      20   For the Defendant:                         J. Martin Ridge, Esquire

      21

      22
                                 Melissa L. Merenberg, RPR
      23                          Official Court Reporter

      24
           Proceedings recorded by mechanical stenography; transcript
      25   produced by computer.
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 2 of 14   PageID #: 2729
                                                                                   2



       1               (Counsel present by telephone.)

       2               THE COURT:    Hello.

       3               MR. FRANK:    Hello.

       4               THE COURT:    Yes, this is --

       5               MR. RIDGE:    Hello.

       6               THE COURT:    Hello.

       7               MR. FRANK:    Yes, hello.    This is Halsey Frank here.

       8               MR. RIDGE:    And Marty Ridge.

       9               THE COURT:    All right.    This is the matter of United

      10   States v. Sidney P. Kilmartin, which is 14-cr-129-JAW.

      11   Counsel have already entered their appearances.

      12         I received your motion, and I have some questions

      13   concerning the motion.      I note that this case has been pending

      14   since November of 2014.      And in October of 2015, the Court, at

      15   the request of the prosecutors, set the case ahead six months

      16   on the representation that the prosecution needed a date

      17   certain as did the defense for trial, and I set it ahead for

      18   May of 2016, clearing the docket for the entire month to allow

      19   counsel to proceed.      I now get this motion to continue it

      20   until August.     I understand there was a superseding indictment

      21   that was filed on December 9th.        And, Mr. Ridge, you entered

      22   an appearance on December 18 of 2015.

      23               MR. RIDGE:    Correct.

      24               THE COURT:    But that still has given both the

      25   prosecution and defense four and a half months to prepare for
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 3 of 14    PageID #: 2730
                                                                                      3



       1   trial.    The psychiatric issue that had been raised earlier has

       2   been resolved.     And I'm curious about why it is that the

       3   superseding indictment, which does contain additional counts,

       4   would necessarily have required evidence that would not have

       5   been in play in the original indictment.         So that's the first

       6   series of questions.      And then I have some questions about

       7   both timing and location.

       8         So why don't you tell me why it is that the earlier --

       9   the Court's indulgence of counsel and basically clearing the

      10   docket for the entire month of May to allow you to try the

      11   case, then I have to go down and clear another month out later

      12   on.

      13               MR. RIDGE:    Well, Your Honor, I am not sure I can

      14   expound too much more than what I have in the motion.             I mean,

      15   the case candidly is more voluminous and much more difficult

      16   than I had anticipated it was going to be.             I didn't know the

      17   volume of information that was available at the time I entered

      18   my appearance.     I believe there are like 15 volumes of

      19   discovery information, not all of which is going to be

      20   relevant to trial, much of it is the psychiatric information

      21   that you correctly point out is not -- not in play at the

      22   moment.    But from my perspective, it's -- I don't want to say

      23   it's overwhelming, but it's huge.        And I just -- I worry that

      24   I can't be prepared to do the job that Mr. Kilmartin needs by

      25   May 1st.    That's all I can say.
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 4 of 14    PageID #: 2731
                                                                                     4



       1               THE COURT:    Mr. Frank, you were the one who, I

       2   think, instigated the special assignment for May and I acceded

       3   to your request, and as I say, it's unusual to get, in a

       4   criminal case, a date certain and a date certain for trial

       5   that's going to last three months, and now I hear you don't

       6   object to a continuance that basically puts the Court back to

       7   square one.

       8               MR. FRANK:    Your Honor, I -- I did request a date

       9   certain.    That's because we will be bringing 15 to 20

      10   witnesses to Maine from away, the majority of those from

      11   England.    And my thought was that given the logistics of that,

      12   we needed a date certain, as well as the schedule that I had

      13   proposed to make sure that no issue cropped up at the last

      14   minute after witnesses had traveled.

      15         So, yes, I did request that, and I'm grateful to the

      16   Court for accommodating me in that regard.             I -- I mean, the

      17   Government can be ready in May.        I'm -- I -- I've met

      18   Mr. Ridge at least once in person, and I do think the case

      19   is -- I mean, it involves a lot of material.            And I am mindful

      20   of the need to give Mr. Kilmartin's attorney adequate time to

      21   prepare.    I'm also mindful that Mr. Kilmartin's on his, I

      22   guess, third -- Mr. Ridge is now his third attorney, so -- but

      23   I guess that's -- unless you have further questions, I mean,

      24   yes, we would very much like to have a date certain because of

      25   the number of witnesses, but especially because of the number
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 5 of 14   PageID #: 2732
                                                                                   5



       1   of witnesses who we're going to have to bring from away.

       2         And I -- I can -- the reason I am not opposing Mr.

       3   Ridge's request is I agree with his assessment that the case

       4   is -- is large to get your hands around and that he needs the

       5   additional time to do so.

       6               THE COURT:    Right.   I think actually Mr. Kilmartin

       7   is on his fourth lawyer.

       8               MR. FRANK:    Well, I know he had a couple right -- he

       9   may have had -- that may be, Your Honor, yes.

      10               THE COURT:    Well, not may be, it is.       And my concern

      11   too is that I set it ahead and Mr. Kilmartin decides that

      12   Mr. Ridge isn't the person he wants and then lo and behold, we

      13   get yet another lawyer, and they don't have time to prepare

      14   for it, and we're talking about months and months and months

      15   down the road.     I know that's -- that's always a risk, but in

      16   this kind of case where he's already run through three lawyers

      17   and he's on his fourth, I think it's a heightened risk.

      18               MR. FRANK:    I understand the Court's uncertainty,

      19   Your Honor.    I -- I understand.      I --

      20               MR. RIDGE:    Your Honor, I don't know how to predict

      21   what Mr. Kilmartin's going to do.        I do have a history with

      22   him, having represented him in a major criminal case here in

      23   Cumberland County that had -- to which he was found not guilty

      24   by reason of insanity, so I mean, he and I have a -- what I

      25   perceive to be an understanding about how one another works
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 6 of 14   PageID #: 2733
                                                                                    6



       1   and, I think, a pretty good working relationship.            Having said

       2   that, I -- you know, he is a rather unpredictable person, but

       3   I think he feels comfortable working with me, and I don't, at

       4   this point, have any reason to think there is going to be yet

       5   another effort to change counsel.

       6               THE COURT:    Okay.   Let's move to the next issue.

       7   You want to try it in August, but I think you're -- I think

       8   that's inadvisable, and the reason is August is the one time

       9   of year that virtually every single juror who is called up is

      10   going to have an excuse of why they shouldn't and can't and

      11   basically don't want to sit on a three-week trial.            And this

      12   is a case, it seems to me, that in selecting a jury when they

      13   hear the facts of the case there are an awful lot of people

      14   who are going to run for the exit, and it's going to be hard

      15   to select a jury.     We are going to have to bring in -- if it's

      16   going to be tried in August, virtually half the state of

      17   Maine.    And I think it's particularly -- of all the months you

      18   could have chosen, I think August and maybe December are the

      19   two months where virtually nobody wants to serve on a jury,

      20   and I don't think it's very advisable to have a bunch of

      21   people who don't want to sit on the jury sitting on the jury.

      22         So I'm concerned about -- if this were a one-week trial,

      23   if it were a shorter trial, if it didn't resonate in such a

      24   potentially emotional set of evidence, it would be an entirely

      25   different thing, but I think you're ill-advised to request
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 7 of 14   PageID #: 2734
                                                                                   7



       1   that it be set for August.       I think of all the months it may

       2   be, along with December, the worst you could have chosen.

       3         Is there some reason you've chosen August, or did you

       4   just pull that out of the air?

       5                MR. FRANK:   I guess I will defer to Marty to start,

       6   Your Honor.    I think that was the minimum he felt he needed,

       7   but I -- Marty --

       8                MR. RIDGE:   It was.   And I think --

       9                MR. FRANK:   September was problematic from my

      10   standpoint because when we started reaching out to our

      11   witnesses to see about their availability, it seemed that

      12   September was more problematic than August.            So from my

      13   standpoint, that's why the Government preferred August to

      14   September.

      15         And, Marty, I interrupted you before you --

      16                MR. RIDGE:   No, I -- I don't have any tremendous

      17   preference for August if it's a jury problem.           I do know

      18   Halsey had done some preliminary contacting with his

      19   witnesses, and I think we, without considering the difficulty

      20   that the Court just pointed out, concluded that that would

      21   work better for the parties than July or September.

      22                MR. FRANK:   But I don't think either of us -- that's

      23   the explanation, Your Honor.

      24                THE COURT:   So you say you're going to have

      25   trouble -- my thought was that September would have been a
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 8 of 14   PageID #: 2735
                                                                                       8



       1   better month to try it simply because kids are back in school

       2   and things have settled down, but I just can't imagine that

       3   you're going find it easy to draw a jury for a three-week

       4   trial in August.     I think it's going to be really, really

       5   hard.

       6               MR. FRANK:    Your Honor, I am not wed to August.           I

       7   don't mean to suggest I am.        I just -- I think I have witness

       8   problems in September because of witnesses in -- in England.

       9   That was the feedback we were getting from witnesses in

      10   England.

      11               THE COURT:    Well, do you want to make another try at

      12   the possibility of September and see how -- how problematic

      13   that might be?

      14               MR. FRANK:    I can, Your Honor, yes.       I mean, I'm

      15   certainly willing to.      I mean, I know we've already explored

      16   it somewhat, but we can go back to some of these witnesses and

      17   press the point.

      18               THE COURT:    Right.

      19               MR. FRANK:    We are a little bit -- I mean, of

      20   course, we can't compel them, so we're -- we're --

      21               THE COURT:    No, I understand.     But if -- you know,

      22   what I anticipate -- I would guess that most of the witnesses

      23   that you're talking about are witnesses that would make an

      24   effort to be at a trial like this.

      25               MR. FRANK:    Yes, Your Honor.     I think -- I think
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 9 of 14    PageID #: 2736
                                                                                     9



       1   they -- they -- they want to attend and participate.             I just

       2   think -- and I don't have all the details.             I didn't make

       3   these contacts myself directly.        Our witness assistants were

       4   reaching out and -- but I can reach out again and perhaps I

       5   will also, if it's agreeable with the Court, ask them about

       6   October, as well.

       7               THE COURT:    Right.    Okay.   I think if you're able to

       8   avoid a three-week trial in the middle of summer, you're just

       9   going to find it a lot easier, particularly this kind of

      10   trial, a lot easier to select a jury.         It would have been, I

      11   think, a snap in May.

      12               MR. FRANK:    Well --

      13               THE COURT:    Go ahead.

      14               MR. FRANK:    I don't disagree with the Court's

      15   assessment, Your Honor.      I think we were trying to -- we also

      16   felt some urgency to reach it sooner than later and August

      17   just seemed like -- again, starting with the first question

      18   being when does the defense feel it could be ready, and August

      19   seemed like the earliest we could do.         And as I say, I did

      20   explore -- I have explored or at least through my victim-

      21   witness assistants have explored September, but we will

      22   explore it further.

      23               THE COURT:    All right.    Well, you might as well, as

      24   you say, explore October, as well, in the event some of your

      25   critical witnesses can't make it in September.
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 10 of 14   PageID #: 2737
                                                                                    10



       1                MR. FRANK:   Yes, Your Honor.     I mean, I know the

       2    toxicologist was one -- I know off the top of my head that the

       3    forensic toxicologist, Alun Hutchings in England, was one of

       4    those witnesses who was problematic in September, but we'll go

       5    back to him again.

       6                THE COURT:   Okay.    And the question of where it's

       7    going to be tried, I'm sort of -- I've tried not to become

       8    annoyed at that suggestion.       You really think that -- that the

       9    Court -- that I should go down to Portland and live in a hotel

      10    for three months (sic) in order to allow you to go home at

      11    night?

      12                MR. FRANK:   Your Honor, from the Government's

      13    standpoint, again, a lot of this was the number of witnesses

      14    we would be transporting here, but it's --

      15                THE COURT:   It doesn't make any sense, Mr. Frank.          I

      16    mean, you say that it would be easier to get people into

      17    Portland than it is into Bangor, but the last I knew Bangor

      18    has an airport and the -- the notion that Portland was going

      19    to be an easier city to get a hotel room in in the middle of

      20    August as opposed to Bangor seems to me to be questionable.

      21                MR. FRANK:   Your Honor, again, I -- it's something

      22    we discussed with the victim-witness people.           I think the

      23    thought was the arrangements would be made now and there are

      24    just more rooms here, but, again, I -- it's not -- we can do

      25    it in either place for certain.
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 11 of 14   PageID #: 2738
                                                                                    11



       1                 THE COURT:   No, you can do it in Bangor.

       2                 MR. FRANK:   We can do it in Bangor, yes, Your Honor.

       3                 THE COURT:   That's the answer.     I mean, the U.S.

       4    Attorney's Office has an office in Bangor and they do have

       5    some --

       6                 MR. FRANK:   It's a very large office, Your Honor,

       7    yes.

       8                 THE COURT:   -- some people who could try the case

       9    and they've chosen to assign you, which is fine with me,

      10    Mr. Frank, you do a great job and are very careful, and I

      11    admire your work, but if -- if the U.S. Attorney's Office

      12    assigns someone to a Bangor case who is in the Portland

      13    office, I expect that they will try the case in Bangor because

      14    --

      15                 MR. FRANK:   Your Honor, I am happy to try the case

      16    in Bangor.

      17                 THE COURT:   And, Mr. Ridge, of course, I have the

      18    same feelings about you.      I remember you from way back along,

      19    and I admire your intelligence and your ability, but you did

      20    take a Bangor case, and it seems to me that you should be

      21    prepared to try it in Bangor.

      22                 MR. RIDGE:   I agree with that, Your Honor.        I

      23    certainly will be.

      24                 THE COURT:   All right.   So how do you want to leave

      25    it?    I take it that you're going to re-explore, Mr. Frank,
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 12 of 14   PageID #: 2739
                                                                                    12



       1    the -- I take it first that if it were set for either

       2    September or October, that the defendant would acquiesce to

       3    that; is that correct, Mr. Ridge?

       4                MR. RIDGE:   That's right.     That's absolutely true.

       5                THE COURT:   Okay.    So let's try and we will wait to

       6    hear from you, Mr. Frank, as to whether September is possible.

       7    If it isn't, what I will do is specially assign it for

       8    October, but this will be etched in stone.

       9                MR. FRANK:   Yes, Your Honor.

      10                MR. RIDGE:   Understood.

      11                THE COURT:   There won't be another motion to

      12    continue because now I've given basically two, six month

      13    virtually continuances to allow counsel to ramp up on the case

      14    and get it ready to go to trial.       So if I do set it again for

      15    either September or October, it -- I will not be moved.

      16                MR. FRANK:   Yes, Your Honor.

      17                MR. Ridge:   Understood.

      18                THE COURT:   Understood, Mr. Ridge?

      19                MR. RIDGE:   Yes, yes, Your Honor.

      20                THE COURT:   All right.    And that's plenty of time

      21    for you, I take it, to do whatever you think you need to do in

      22    order to get the case ready for trial.

      23                MR. RIDGE:   It's ample time, Your Honor.

      24                THE COURT:   All right.    Is there anything else we

      25    need to -- how do we want to leave it, Mr. Frank?           How long is
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 13 of 14   PageID #: 2740
                                                                                    13



       1    it going to take you to check with the people in England?

       2                MR. FRANK:   I will send an email now to the victim-

       3    witness people, and we will start right away.          I am sure -- I

       4    think -- could I have until next week?

       5                THE COURT:   Sure.

       6                MR. FRANK:   And I think that should be enough time.

       7    It's just there is the time difference, and it takes a little

       8    while to get word back and forth, but I think that should be

       9    enough time and we should know -- one or the other of those

      10    should be doable.

      11                THE COURT:   And, Mr. Ridge, from what you know of

      12    the case, are you going to have any difficulty trying it with

      13    witnesses or anything of that sort in September or October?

      14                MR. RIDGE:   No.   Either month is fine with the

      15    defendant, Your Honor.

      16                THE COURT:   Okay.    So we will wait to hear from --

      17    what do you need, a week from today?

      18                MR. FRANK:   Please, Your Honor.

      19                THE COURT:   Okay.    If you need more time, just let

      20    me know because we're talking about a fairly long continuance

      21    anyway.

      22                MR. FRANK:   Yes, Your Honor.

      23                THE COURT:   So I will wait to hear from you.         And if

      24    you tell me there's trouble in September, I will set it for

      25    October.
Case 1:14-cr-00129-JAW Document 280 Filed 10/18/18 Page 14 of 14   PageID #: 2741
                                                                                    14



       1                 MR. FRANK:   Very good, Your Honor.

       2                 THE COURT:   All right.

       3                 MR. RIDGE:   Thank you.

       4                 MR. FRANK:   Thank you.

       5                 THE COURT:   Thank you, gentlemen.

       6                 (The telephone conference was concluded at

       7    3:49 p.m.)

       8                                  * * * * *

       9                                 CERTIFICATION

      10          I certify that the foregoing is a correct transcript from

      11    the record of proceedings in the above-entitled matter.

      12

      13

      14    /s/ Melissa L. Merenberg                         10/18/2018
            Melissa L. Merenberg, RPR                       Date
      15    Official Court Reporter
      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
